Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of June 30, 2008 between
Luminent Mortgage Capital, Inc., a Maryland corporation having its principal
place of business at 1515 Market Street, Suite 2000, Philadelphia, Pennsylvania
19102 (the “Employer”) and Barry Weiss, an individual residing at 9177 S. Buck
Hill Dr., Littleton, CO. 90126 (the “Executive”).

WITNESSETH:

WHEREAS, the Employer desires to provide for the employment of the Executive,
and the Executive desires to be employed by the Employer, all in accordance with
the terms and subject to the conditions set forth in this Agreement; and

WHEREAS, the Employer and the Executive are entering into this Agreement
effective as of June 30, 2008 (the “Effective Date”) to set forth their
respective rights and obligations with respect to the Executive’s employment by
the Employer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employer and the Executive, intending to be
legally bound hereby, mutually agree as follows:

1. Employment and Term.

(a) The Employer shall employ the Executive, and the Executive shall be employed
by the Employer, as Chief Investment Officer of the Employer (the “Position”) in
accordance with the terms and subject to the conditions set forth in this
Agreement for a term (the “Term”) that shall commence on the Effective Date and
shall expire on June 30, 2009.

(b) Notwithstanding paragraph 1(a), the Employer, by action of its board of
directors (the “Board”) and effective as specified in a written notice thereof
to the Executive in accordance with the terms of this Agreement, shall have the
right to terminate the Executive’s employment under this Agreement at any time
during the Term, for Cause (as defined in this Agreement) or other than for
Cause or on account of the Executive’s death or Permanent Disability (as defined
in this Agreement).

(i) “Cause” shall mean (A) the Executive’s willful and continued failure
substantially to perform his material duties with the Employer as set forth in
this Agreement, or the commission by the Executive of any activities
constituting a violation or breach under any material federal, state or local
law or regulation applicable to the activities of the Employer, in each case,
after written notice thereof from the Employer to the Executive and a reasonable
opportunity for the Executive to cease such failure, breach or violation in all
material respects, unless such failure, breach or violation is not susceptible
of being cured, (B) fraud, breach of fiduciary duty, dishonesty,
misappropriation or other actions that cause intentional material damage to the
property or business of the Employer by the Executive, (C) the Executive’s
repeated absences from work such that he is unable to perform his duties
hereunder in all material respects other than for physical or mental impairment
or illness which the Executive fails to cure after written notice, (D) the
Executive’s admission or conviction of, or plea of nolo contendere to, any
felony or any other crime that, in the reasonable judgment of the Board,
adversely affects the Executive’s reputation or the Executive’s ability to carry
out his obligations under this Agreement or (E) the Executive’s non-compliance
with the provisions of paragraph 2(b) after notice thereof from the Employer to
the Executive and a reasonable opportunity for the Executive to cure such
non-compliance.

(ii) “Permanent Disability” shall mean a physical or mental disability such that
the Executive is substantially unable to perform those duties that he would
otherwise be expected to continue to perform and the nonperformance of such
duties has continued for a period of 60 consecutive days, provided, however,
that in order to terminate the Executive’s employment under this Agreement on
account of the Executive’s Permanent Disability, the Employer must provide the
Executive with written notice of the Board’s good faith determination to
terminate the Executive’s employment under this Agreement for reason of the
Executive’s Permanent Disability not less than 30 days prior to such
termination, which notice shall specify the date of termination. Until the
specified effective date of termination by reason of the Executive’s Permanent
Disability, the Executive shall continue to receive compensation at the rates
set forth in paragraph 3. No termination of the Executive’s employment under
this Agreement because of the Executive’s Permanent Disability shall impair any
rights of the Executive under any disability insurance policy maintained by the
Employer at the commencement of the aforesaid 240-day period.

(c) (i) It is intended that this Agreement be administered in compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
including, but not limited to, any future amendments to Code Section 409A, and
any other Internal Revenue Service (“IRS”) or other governmental rulings or
interpretations issued pursuant to Section 409A (together, “Section 409A”) so as
not to subject the Executive to payment of interest or any additional tax under
Section 409A. The parties intend for any payments under this paragraph 1(c)
either to satisfy the requirements of Section 409A or to be exempt from the
application of Section 409A, and this Agreement shall be construed and
interpreted accordingly. In furtherance thereof, if payment or provision of any
amount or benefit hereunder that is subject to Section 409A at the time
specified herein would subject such amount or benefit to any additional tax
under Section 409A, the payment or provision of such amount or benefit shall be
postponed to the earliest commencement date on which the payment or provision of
such amount or benefit could be made without incurring such additional tax. In
addition, to the extent that any IRS guidance issued under Section 409A would
result in the Executive being subject to the payment of interest or any
additional tax under Section 409A, the parties agree, to the extent reasonably
possible, to amend this Agreement in order to avoid the imposition of any such
interest or additional tax under Section 409A, which amendment shall have the
minimum economic effect necessary and be reasonably determined in good faith by
the Employer and the Executive.

(ii) Notwithstanding any provision in this Agreement to the contrary, in the
event that the Executive is a “specified employee” as defined in Section 409A,
any severance payment, severance benefits or other amounts payable under this
Agreement that would be subject to the special rule regarding payments to
“specified employees” under Section 409A(a)(2)(B) of the Code shall not be paid
before the expiration of a period of six months following the date of the
Executive’s termination of employment or the date of the Executive’s death, if
earlier.

(iii) To the extent such severance amount exceeds the applicable safe harbor
amount under Section 409A, the excess amount shall be treated as deferred
compensation under Section 409A and as such shall be payable pursuant to the
following schedule: (1) one-half of such excess amount shall be paid on the
six-month anniversary of the date of termination or earlier death and (2) the
remaining one-half of such excess amount shall be paid on the first anniversary
of the date of termination or earlier death.

(iv) If the Employer terminates the Executive’s employment under this Agreement
for any reason other than for Cause, the Employer shall pay to the Executive
promptly after the event giving rise to such payment occurs an amount equal to
the sum of (x) (1) the Executive’s Base Salary (as defined in this Agreement)
accrued through the date the termination of the Executive’s employment under
this Agreement is effective, and (2) any amount in respect of excise taxes
required to be paid to the Executive pursuant to paragraph 1(d), with such
payments, rights and benefits described in clauses (x)(1) and (x)(2) being
collectively referred to in this Agreement as the “Accrued Obligations,” (y) an
amount equal to the aggregate premiums that would be payable by the Executive to
maintain in effect throughout the period (the “Subsequent Period”) from the date
of the Executive’s termination through the remainder of the Term had the
Executive remained employed (assuming no increase in insurance premium rates)
the same medical, health, disability and life insurance coverage provided to the
Executive by the Employer immediately prior to the date of such termination (the
“Benefit Obligations”) and (z) the Employer shall, as a severance payment, pay
to the Executive for the Subsequent Period, the Executive’s annual Base Salary
as of the effective date of termination until the end of the Term of this
Agreement.

(v) If (A) the Employer terminates the Executive’s employment under this
Agreement for Cause, (B) the Executive terminates his employment under this
Agreement for any reason other than his death or the Executive’s Permanent
Disability or (C) this Agreement is terminated by the Employer as a result of
the death or Permanent Disability of the Executive, the sole obligation of the
Employer shall be to pay the Accrued Obligations to the Executive or his estate.

(d) In the event that the independent public accountants of the Employer or the
IRS determines that any payment, coverage or benefit provided to the Executive
pursuant to this Agreement is subject to the excise tax imposed by Sections 280G
and 4999 of the Code or any successor provision thereof or any interest or
penalties incurred by the Executive with respect to such excise tax, the
Employer, within 30 days thereafter, shall pay to the Executive, in addition to
any other payment, coverage or benefit due and owing under this Agreement, an
additional amount that will result in the Executive’s net after tax position,
after taking into account any interest, penalties or taxes imposed on the amount
payable under this paragraph 1(d), upon the receipt of the payments provided for
by this Agreement be no less advantageous to the Executive than the net after
tax position to the Executive that would have been obtained had Sections 280G
and 4999 of the Code not been applicable to such payment, coverage or benefits.
Except as otherwise provided in this Agreement, all determinations to be made
under this paragraph 1(d) shall be made by tax counsel whose selection shall be
reasonably acceptable to the Executive and the Employer and whose fees and costs
shall be paid for by the Employer.

(e) In the event that the independent public accountants of the Employer or the
IRS determines that any payment, coverage or benefit due or owing to the
Executive pursuant to this Agreement is subject to the excise tax imposed by
Section 409A of the Code or any successor provision thereof or any interest or
penalties, including interest imposed under Section 409A(1)(B)(i)(I) of the
Code, incurred by the Executive as a result of the application of such
provision, the Employer, within 30 days thereafter, shall pay to the Executive,
in addition to any other payment, coverage or benefit due and owing under this
Agreement, an amount that will result in the Executive’s net after tax position,
after taking into account any interest, penalties or taxes imposed on the
amounts paid under this paragraph 1(e), being no less advantageous to the
Executive than the net after tax position to the Executive that would have been
obtained had Section 409A of the Code not been applicable to such payment,
coverage or benefits. Except as otherwise provided in this Agreement, all
determinations to be made under this paragraph 1(e) shall be made by tax counsel
whose selection shall be reasonably acceptable to the Executive and the Employer
and whose fees and costs shall be paid for by the Employer.

(f) Any notice of termination of the employment of the Executive under this
Agreement by the Employer to the Executive or by the Executive to the Employer
shall be given in accordance with the provisions of paragraph 10.

(g) The Employer agrees to reimburse the Executive for the reasonable fees and
expenses of the Executive’s attorneys and for court and related costs in any
proceeding to enforce the provisions of this Agreement in which the Executive is
successful on the merits.

2. Duties of the Executive.

(a) Subject to the ultimate control and discretion of the Board, the Executive
shall serve in the Position and perform all duties and services commensurate
with the Position. Throughout the Term, the Executive shall perform all duties
reasonably assigned or delegated to him under the by-laws of the Employer or
from time to time by the Board or the Employer’s Chief Executive Officer
consistent with the Position. Except for travel normally incidental and
reasonably necessary to the business of the Employer and the duties of the
Executive under this Agreement, the duties of the Executive shall be performed
in the greater Denver, Colorado metropolitan area.

(b) The Executive shall devote substantially all of the Executive’s business
time and attention to the performance of the Executive’s duties under this
Agreement and, during the Term of his employment under this Agreement, the
Executive shall not engage in any other business enterprise that requires any
significant amount of the Executive’s personal time or attention, unless granted
the prior permission of the Board. The foregoing provision shall not prevent the
Executive’s purchase, ownership or sale of any interest in, or the Executive’s
engaging, but not to exceed an average of five hours per week, in, any business
that does not compete with the business of the Employer or the Executive’s
involvement in charitable or community activities, provided, that the time and
attention that the Executive devotes to such business and charitable or
community activities does not materially interfere with the performance of his
duties under this Agreement and that such conduct complies in all material
respects with applicable policies of the Employer.

(c) The Executive shall be entitled to 20 days of vacation leave during each
calendar year with full compensation, and to be taken at such time or times as
the Executive and the Employer shall mutually determine. Earned but unused
vacation shall be accrued in accordance with the Employer’s vacation policy.

3. Compensation. For all services to be rendered by the Executive under this
Agreement:

(a) Base Salary. The Employer shall pay the Executive a base salary (the “Base
Salary”) at an annual rate of $240,000, plus such other compensation as may,
from time to time, be determined in the sole discretion of the Board. Such Base
Salary and any other compensation determined in the sole discretion of the Board
shall be payable in accordance with the Employer’s normal payroll practices as
in effect from time to time.

(b) Annual Bonus. The Employer agrees that the Executive shall be eligible to
receive, in accordance in all material respects with applicable policies of the
Employer relating to incentive compensation for executive officers, an annual
bonus (the “Bonus”) payable either in cash or in the form of equity, at the same
time as bonuses are paid to other executive officers of the Employer, in such
amount and form as may be determined in the sole discretion of the Board based
upon the Senior Management Bonus Plan attached to this Agreement as Appendix A.
Notwithstanding the foregoing, all Bonuses applicable to a particular fiscal
year of the Employer shall be paid by March 15, of the succeeding fiscal year.

(c) Initial Restricted Stock Award. As of the Effective Date, the Board shall
grant to the Executive an initial restricted stock award consistent with the
terms and conditions set forth in paragraph 3(d) for 750,000 shares of Common
Stock of the Employer.

(d) Annual Restricted Stock Awards. The Employer agrees that the Executive shall
be eligible to receive, in accordance in all material respects with applicable
policies of the Employer relating to incentive compensation for the executive
officers, an annual restricted stock award (each, an “Award”) as to such number
of shares (the “Shares”), if any, as may be determined in the sole discretion of
the Board. Any such discretionary Award shall be evidenced by a Restricted Stock
Award Agreement between the Employer and the Executive in substantially the form
thereof currently in use by the Employer. Each Award and the Restricted Stock
Award Agreement shall have the following other principal terms:

(i) the Shares subject to each Award shall become vested, and remain vested, in
three cumulative installments as follows:

(A) the first installment, consisting of one-third of the Shares subject to each
Award, shall become vested from and after the first anniversary of the date of
the Award;

(B) the second installment, consisting of an additional one-third of the Shares
subject to each Award, shall become vested from and after the second anniversary
of the date of the Award; and

(C) the third installment, consisting of the remaining one-third of the Shares
subject to each Award, shall become vested from and after the third anniversary
of the date of the Award;

(ii) the Shares, and any other shares of the Employer’s common stock held under
prior or subsequent restricted stock Awards made to the Executive by the
Employer, shall become immediately vested in full and shall remain vested in the
event of (A) a Change of Control (as defined herein) or (B) a termination of the
employment of the Executive by the Employer under this Agreement without Cause;
and

(iii) any unvested Shares shall revert to the Employer immediately in the event
of a termination of the employment of the Executive under this Agreement by the
Employer for Cause.

(e) As used in this paragraph 3, “Change of Control” shall mean (A) the
acquisition of shares of the Employer by any “person” or “group” (as such terms
are used in Rule 13d-3 under the Securities Exchange Act of 1934 as now or
hereafter amended), with the exception of a Transaction (as defined herein) by
Arco Capital Corporation Ltd. and its affiliates in a transaction or series of
transactions that result in such person or group directly or indirectly becoming
the beneficial owner of 25% or more of the Employer’s common stock after the
date of this Agreement, (B) the consummation of a merger or other business
combination after which the holders of voting capital stock of the Employer do
not collectively own 60% or more of the voting capital stock of the entity
surviving such merger or other business combination, (C) the sale, lease,
exchange or other transfer in a transaction or series of transactions of all or
substantially all of the assets of the Employer, but excluding therefrom the
sale and reinvestment of the Employer’s investment portfolio or (D) as the
result of or in connection with any cash tender offer or exchange offer, merger
or other business combination, sale of assets or contested election of directors
or any combination of the foregoing transactions (a “Transaction”), the persons
who constituted a majority of the members of the Board on the date of this
Agreement and persons whose election as members of the Board was approved by
such members then still in office or whose election was previously so approved
after the date of this Agreement, but before the event that constitutes a Change
of Control, no longer constitute such a majority of the members of the Board
then in office. A Transaction constituting a Change in Control shall only be
deemed to have occurred upon the closing of the Transaction. The Executive and
the Employer agree that the conversion of the Employer from a Maryland
corporation qualified as a real estate investment trust to a Delaware limited
liability company treated as a publicly traded partnership and the transactions
comprising such conversion shall not constitute a Change of Control for the
purposes of this Agreement.

4. Expenses. The Employer shall promptly reimburse the Executive for (a) all
reasonable expenses paid or incurred by the Executive in connection with the
performance of the Executive’s duties and responsibilities under this Agreement,
upon presentation of expense vouchers or other appropriate documentation
therefor and (b) all reasonable professional expenses, such as licenses and dues
and professional educational expenses, paid or incurred by the Executive during
the Term.

5. Indemnification. Notwithstanding anything in the Employer’s certificate of
incorporation or its by-laws to the contrary, the Executive shall at all times
during his employment by the Employer, and thereafter, be indemnified by the
Employer to the fullest extent permitted by applicable law for any matter in any
way relating to the Executive’s affiliation with the Employer and its
subsidiaries; provided, however, that if the Executive’s employment shall have
been terminated by the Employer for Cause, then, to the extent required by
applicable law, the Employer shall have no obligation whatsoever to indemnify
the Executive for any claim arising out of the matter for which his employment
shall have been terminated for Cause or for any conduct of the Executive not
within the scope of the Executive’s duties under this Agreement.

6. Confidential Information. The Executive understands that, in the course of
his employment by the Employer, the Executive will receive confidential
information concerning the business of the Employer and that the Employer
desires to protect. The Executive agrees that he will not at any time during or
after the period of his employment by the Employer reveal to anyone outside the
Employer, except as required by law, or use for his own benefit, any such
information that has been designated as confidential by the Employer or
understood by the Executive to be confidential without specific written
authorization by the Employer. Upon termination of this Agreement, and upon the
request of the Employer, the Executive shall promptly deliver to the Employer
any and all written materials, records and documents, including all copies
thereof, made by the Executive or coming into his possession during the Term and
retained by the Executive containing or concerning confidential information of
the Employer and all other written materials furnished to and retained by the
Executive by the Employer for his use during the Term, including all copies
thereof, whether of a confidential nature or otherwise.

7. Representation and Warranty of the Executive. The Executive represents and
warrants that he is not under any obligation, contractual or otherwise, to any
other firm or corporation, that would prevent his entry into the employ of the
Employer or his performance of the terms of this Agreement.

8. Entire Agreement; Amendment. This Agreement and any Restricted Stock Award
Agreement contain the entire agreement between the Employer and the Executive
with respect to the subject matter hereof, and may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
the Employer and the Executive.

9. Assignability. The services of the Executive under this Agreement are
personal in nature, and neither this Agreement nor the rights or obligations of
the Employer under this Agreement may be assigned by the Employer, whether by
operation of law or otherwise, without the Executive’s prior written consent.
This Agreement shall be binding upon, and inure to the benefit of, the Employer
and its permitted successors and assigns under this Agreement. This Agreement
shall not be assignable by the Executive, but shall inure to the benefit of the
Executive’s heirs, executors, administrators and legal representatives.

10. Notice. Any notice that may be given under this Agreement shall be in
writing and be deemed given when hand delivered and acknowledged or, if mailed,
one day after mailing by registered or certified mail, return receipt requested,
or if delivered by an overnight delivery service, one day after the notice is
delivered to such service, to either the Employer or the Executive at their
respective addresses stated above, or at such other address as the Executive or
the Employer may by similar notice designate.

11. Specific Performance. The Employer and the Executive agree that irreparable
damage would occur in the event that any of the provisions of paragraph 6 were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of paragraph 6 and to enforce
specifically the terms and provisions of paragraph 6, this being in addition to
any other remedy to which any party is entitled at law or in equity.

12. No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer upon any person or entity other than the parties (and the
Executive’s heirs, executors, administrators and legal representatives and the
permitted transferees of the Shares) any rights or remedies of any nature under
or by reason of this Agreement.

13. Waiver of Breach. The failure at any time to enforce or exercise any right
under any of the provisions of this Agreement or to require at any time
performance by the other party of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part hereof, or the right of any party hereafter to
enforce or exercise its rights under each and every provision in accordance with
the terms of this Agreement.

14. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph 16 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Executive or his estate and their assigning any
rights under this Agreement to the person or persons entitled hereto.

15. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision hereof
shall in no way affect the validity or enforceability of any other provision, or
any part thereof, but this Agreement shall be construed as if such invalid or
unenforceable term, phrase, clause, paragraph, restriction, covenant, agreement
or other provision had never been contained in this Agreement unless the
deletion of such term, phrase, clause, paragraph, restriction, covenant,
agreement or other provision would result in such a material change as to cause
the covenants and agreements contained in this Agreement to be unreasonable or
would materially and adversely frustrate the objectives of the Employer and the
Executive as expressed in this Agreement.

16. Survival of Benefits. Any provision of this Agreement that provides a
benefit to the Executive and that by the express terms hereof does not terminate
upon the expiration of the Term shall survive the expiration of the Term and
shall remain binding upon the Employer until such time as such benefits are paid
in full to the Executive or his estate.

17. Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflict of laws. All headings in this Agreement
have been inserted solely for convenience of reference only, are not to be
considered a part of this Agreement and shall not affect the interpretation of
any of the provisions of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 
LUMINENT MORTGAGE CAPITAL, INC. By:/s/ Zachary H Pashel ____________
 
Zachary H. Pashel, President and Chief Executive Officer __/s/ Barry
Weiss____________________
 
Barry Weiss, Executive

1

APPENDIX A

LUMINENT MORTGAGE CAPITAL, INC.



--------------------------------------------------------------------------------



SENIOR MANAGEMENT BONUS PLAN



--------------------------------------------------------------------------------



The following bonus plan shall become in effect for the senior management of
Luminent Mortgage Capital, Inc. (“Luminent”) effective for Luminent’s fiscal
year ending December 31, 2008 and for subsequent fiscal years. To the extent
Luminent becomes engaged as a service provider to a mortgage insurance company,
those results will be included in the CRM segment. Bonus calculations would be
made by the Luminent Finance Department who would not participate in the CRM and
asset management bonus pools.

The bonus amount for CRM would be 10% of Luminent’s net income derived from the
CRM business with net income being calculated as:



  •   CRM gross revenues



  •   less CRM direct expenses



  •   less an allocable portion of Luminent’s other expenses that is currently
estimated at 5%



  •   the resulting bonus pool would be allocated among CRM staff at the
discretion of senior management after receiving recommendations from the
Luminent Board.

The bonus amount for the asset management, or AM, business would be 20% of
Luminent’s net income derived from the AM business with net income being
calculated as:



  •   AM gross revenues



  •   less AM direct expenses



  •   less an allocable portion of Luminent’s other expenses that is currently
estimated at 5%



  •   the resulting bonus pool would be allocated among AM staff at the
discretion of senior management after receiving recommendations from the
Luminent Board.

The bonus pool for senior management (Messrs. Pashel and Weiss) will be 20% of
Luminent’s net profits, including the deduction of the bonus amounts for CRM and
AM referenced above. The Compensation Committee will allocate the bonus amounts,
if any, to senior management.

Finance Department personnel would be eligible for discretionary bonuses based
on the achievement of tangible goals to be annually specified by the
Compensation Committee that would not be profit-based.

2